       Case 1:20-cr-00098-HSO-JCG Document 8 Filed 10/26/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA

v.                                                  CRIMINAL NO. 1:20-cr-00098-HSO-JCG

KEVIN VINCENT ELLIS


                      ORDER TO UNSEAL INDICTMENT AND CASE

       Upon Motion of the United States Attorney, the Clerk is directed to unseal the indictment

and this case.

       SO ORDERED, this the 26th day of October, 2020.



                                             s/   John C. Gargiulo
                                            HONORABLE JOHN C. GARGIULO
                                            UNITED STATES MAGISTRATE JUDGE
